ALLOWABILITY NOTICE
1.	This Allowability Notice is in response to Applicant’s Amendments and Remarks filed on 06/23/2021, which have been entered. As filed by Applicant: Claims 54-66 are pending. Claims 61-62 are currently amended. 

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

3.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

4.	The objection to the specification (Abstract) is withdrawn in view of Applicant’s amendments to the Abstract filed on 06/23/2021, which have been entered. See the Examiner’s Amendment below for an additional change to the abstract.

5.	The objections to the drawings (Figure 1) for informalities is withdrawn in view of Applicant’s Drawing Replacement Sheets filed on 06/23/2021.

6.	The objection to claim 62 for informalities is withdrawn in view of Applicant’s amendments to the claim.

7.	The rejection of claims 61-62 under 35 U.S.C. 112(b) as being indefinite is withdrawn in view of Applicant’s amendments to the claims.
Terminal Disclaimer
8.	The terminal disclaimer filed on 06/23/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,650,980 has been reviewed and is accepted.  The terminal disclaimer has been recorded. Accordingly, the rejection of claims 54-66 on the ground of nonstatutory double patenting is withdrawn.


Examiner’s Amendment
9.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Joseph Guy on June 29, 2021.
The application has been amended as follows: 
In the Abstract filed on 06/23/2021, lines 1-2, delete the entire first sentence and in line 2 change “The conductive polymer comprises…” to “A dispersion comprising…”.


Allowable Subject Matter
10.	Claims 54-66 are allowed.

11.	The following is an examiner’s statement of reasons for allowance: The instant claims are allowable over the closest related references, Merker et al. (US 2007/0171597 A1) and Chacko et al. (US 2013/0188295 A1), for the reasons of record. See the Non-Final Rejection dated on 06/21/2021, incorporated herein by reference.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katie L Hammer whose telephone number is (571)270-7342.  The examiner can normally be reached on Monday to Friday: 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KATIE L. HAMMER/Primary Examiner
Art Unit 1761                                                                                                                                                                                                        June 29, 2021